DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a second coupling part configured to be coupled with the second electronic device, the second coupling part having coupling holes spaced apart and aligned horizontally, a supporting member coupling hole, and a supporting member configured to be inserted and movable inside the supporting member coupling hole and make contact with a wall, 
wherein, while the first electronic device is mounted onto the wall, a length extending from the second coupling part toward the wall of the supporting member is configured to be adjustable based on a distance between a portion of the second coupling part and the wall”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-3 and 7-14 depending from claim 1 are therefor also allowable.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a second coupling part configured to be coupled with the external electronic device, the second coupling part having coupling holes spaced apart and aligned horizontally, a supporting member coupling hole, and a supporting member configured to be inserted and movable inside the supporting member coupling hole and make contact with a wall, 
wherein, while the first electronic device is mounted onto the wall, a length extending from the second coupling part toward the wall of the supporting member is configured to be adjustable based on a distance between a portion of the second coupling part and the wall”.  
None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a second coupling part configured to be coupled with the housing, the second coupling part having coupling holes spaced apart and aligned horizontally, a supporting member coupling hole, and a supporting member configured to be inserted and movable inside the supporting member coupling hole and make contact with a wall,
wherein, while the first electronic device is mounted onto the wall, a length extending from the second coupling part toward the wall of the supporting member is configured to be adjustable based on a distance between a portion of the second coupling part and the wall”.  
None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Thul US 20180075786 Fig. 3 discloses a display with a sliding mechanism used to adjust the distance between the display and a wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841